358 F.2d 721
Angel Louis VALADEZ, Appellant,v.UNITED STATES of America, Appellee.
No. 22195.
United States Court of Appeals Fifth Circuit.
March 22, 1966.

James R. Gillespie, San Antonio, Tex., for appellant.
Andrew L. Jefferson, Jr., Asst U.S. Atty., San Antonio, Tex., Ernest Morgan, U.S. Atty., San Antonio, Tex., for appellee.
Before TUTTLE, Chief Judge, and JONES and WATERMAN,1 Circuit judges.
PER CURIAM:


1
The appellant here complains of the failure of the trial court to suppress evidence obtained from the appellant following his detention upon a tip from an unidentified informer after appellant had crossed the Mexican Border at Eagle Pass, Texas.  Appellant was approached within five blocks of the border and within 25 minutes after he had entered the United States without being subjected to a search at the border.


2
The laws of the United States, 19 U.S.C.A. 482, permit the broadest search at international boundaries permitted under the constitution, United States v. Rodriguez (5th Cir.), 292 F.2d 709, affirming D.C., 195 F. Supp. 513, 515.  Witt v. United States (9th Cir.), 287 F.2d 389, cert. den. 366 U.S. 950, 81 S. Ct. 1904, 6 L. Ed. 2d 1242.  Such a search is not dependent either upon the issuing of a search warrant or the existence of probable cause for arrest.  The test is the existence of 'a reasonable cause to suspect' that there is merchandise 'which * * * shall have been introduced into the United States in any manner contrary to law.'


3
Here there was ample ground for such suspicion relative to appellant, without the Government's establishing the 'relability' of the informer, as customarily required in a non-customs search.  See Witt v. United States, supra, p. 950.


4
The judgment is affirmed.



1
 Of the Second Circuit, sitting by designation